In appellant's motion for rehearing he renews his complaint at the reproduction of the testimony of John Horton, Jr., given upon the former trial. It is appellant's contention that if the evidence presented by the State laying the predicate for such reproduction was improperly received, then such improper evidence should not have been considered by the trial court and that it should not be considered by this court in determining the sufficiency of the predicate.
It appears that this case had been set for a second trial in San Augustine County at the January term, 1941, but instead of a trial at such time the venue was changed to Jasper County. The letter from the absent witness to the District Attorney, Mr. Fisher, which is set out in our original opinion, we apprehend, was secured by the District Attorney to be used in seeking a reproduction of the witness' testimonly upon the *Page 380 
anticipated second trial in San Augustine County. When the case was tried in Jasper County in April, three months later, the letter in question with the envelope and postmarks thereon, was placed in evidence. We see no valid objection to this. It established that the witness was in San Diego, California, at the time the letter was written and mailed. At the time of the present trial the witness was still absent. We see no objection to the father of the witness testifying that he received letters from his son. This did not involve the contents of the letters but was the statement of a fact. Some of the letters mentioned by the father as bearing the postmark "San Diego" seem not to have been produced in court, and as to those letters the objection that the evidence as to the postmark was hearsay seems meritorious. However, some of the letters and envelopes were present at the trial and in the possession of the father while he was testifying. They appear to present a somewhat different picture. What the father testified to in regard to those letters present and the postmarks thereon is shown in our original opinion. Under the evidence before the trial court, we think no error is shown in permitting the reproduction of the absent witness' testimony.
Appellant again urges that the trial court should have given the instruction requested regarding his right to continue to shoot. We remain of the opinion that under the facts here present, such an instruction was not called for.
The motion for rehearing is overruled.